           Case 1:21-cv-00280-RC Document 14-2 Filed 02/17/21 Page 1 of 18




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



    XIAOMI CORPORATION, et al.,

                                 Plaintiffs,

                          v.                                       Case No. 1:21-cv-00280-RC

    DEPARTMENT OF DEFENSE, et al.,

                                 Defendants.



                                   DECLARATION OF BIN LIN
          I, Bin Lin, hereby declare, pursuant to 28 U.S.C. § 1746, as follows:

          1.     I am a Co-Founder, an Executive Director, and Vice Chairman of the Board of

Xiaomi Corporation (“Xiaomi”). I co-founded Xiaomi with Lei Jun in 2010 and have served as a

director of the company since that time.1 Prior to co-founding Xiaomi, I was an engineering

director at Google Inc., engineering manager/lead at Microsoft Corp., software engineer at ADP

Inc., and held visiting and adjunct professorships at several universities. I currently sit on the

Board of Advisors at the Tufts University School of Engineering. I am a 1990 graduate of Sun

Yat-sen University, where I received a Bachelor of Science in Radio Electronics, and a 1992

graduate of Drexel University, where I received a Master of Science. I am a citizen of the United

States.

          2.     During the early phases of Xiaomi’s development, I was primarily responsible for

recruiting the company’s key personnel, raising private investments from venture-capital firms,



1
  Lei Jun is identified by his family name, followed by his given name. All other individuals in
this declaration are identified by their given name, followed by their family name.
        Case 1:21-cv-00280-RC Document 14-2 Filed 02/17/21 Page 2 of 18




managing legal and finance operations, building strategic partnerships, and overseeing product

development. As the company grew, I also managed strategic cooperation with suppliers, overseas

sales, and online operations, and oversaw the company’s sales, marketing, logistics, customer

service, and after-sales services operations. I have been responsible for, among other things,

Xiaomi’s smartphone business, which is the company’s largest business line by revenue. In

November 2019, I took on the role of Vice Chairman of the Board. Since the founding of the

company, together with Lei Jun, I have been responsible for making important strategic decisions

for the company and overseeing its day-to-day management. As a result of these experiences, I

am familiar with Xiaomi’s business, including its operations, strategy, and finances.

       3.      This declaration is based on my personal knowledge and belief and upon my review

of business records of Xiaomi and its subsidiaries.

I.   Xiaomi Is a Successful Consumer Electronics Company.

       4.      Xiaomi is a consumer electronics company that offers a broad range of consumer

products designed for civilian and commercial use. It is incorporated in the Cayman Islands and

headquartered in Beijing, China. Xiaomi generated revenue of approximately $29.5 billion in

2019 and $25.7 billion through the end of the third quarter of 2020. A substantial percentage of

this revenue—approximately 44 percent in 2019, and 50.5 percent in the first three quarters of

2020—came from sales outside mainland China. As of January 13, 2021, Xiaomi’s market

capitalization was approximately $106 billion.

       5.      As we stated in our initial public offering (“IPO”) prospectus, Xiaomi has pursued

a mission of “relentlessly building amazing products with honest prices to let everyone in the world

enjoy a better life through innovative technology.” Xiaomi Corp., Global Offering (Prospectus) 1




                                                 2
        Case 1:21-cv-00280-RC Document 14-2 Filed 02/17/21 Page 3 of 18




(June 25, 2018).2 In the decade since Xiaomi’s founding, that vision has enabled the company’s

rapid growth. According to the market-analysis firm Canalys, Xiaomi is the world’s third-largest

smartphone manufacturer and shipped more than 40 million smartphones in the fourth quarter of

2020.3 Xiaomi has also built a large set of consumer lifestyle electronics (also known as “Internet

of Things” or “IoT”) products, such as smart TVs, smart speakers, and household appliances such

as air purifiers, rice cookers, and robot vacuums, as well as laptop and tablet computers, smart

watches, wristbands, powerbanks, and electric scooters. In addition to Xiaomi’s extensive line of

consumer hardware products, Xiaomi also offers its users a wide range of internet services in

China, including content, entertainment, financial services, and productivity tools. For the nine

months ending on September 30, 2020, over 60 percent of Xiaomi’s total revenue came from

smartphone sales, over 29 percent came from other consumer electronics product sales, and over

10 percent came from internet services and other software sales.




2
      Xiaomi’s      IPO       prospectus       is     available    online     at     this     link:
https://global.appmifile.com/f/i/18/ir/files/Prospectus-E.pdf. Relevant excerpts of the prospectus
are attached as Exhibit A to the Declaration of Megan A. Crowley.
3
 Worldwide smartphone shipments Q4 2020 and full year 2020, Canalys (Jan. 28, 2021), available
at https://www.canalys.com/newsroom/global-smartphone-shipment-Q4-2020.

                                                3
        Case 1:21-cv-00280-RC Document 14-2 Filed 02/17/21 Page 4 of 18




       6.      The following figure illustrates the categories of consumer electronics products

Xiaomi designs and manufactures:




       7.      Xiaomi sells its hardware products through both online and offline retail

distribution platforms. In China, Xiaomi operates its own website and mobile app, and partners

with major e-commerce platforms such as Alibaba and JD.com. Xiaomi also has a sizeable offline

retail network. In the overseas markets, Xiaomi partners with global e-commerce platforms (such

as Amazon), local retailers (such as Walmart), and telecom operators for product distribution.

       8.      I would attribute Xiaomi’s success to three key aspects of our business strategy.

First, modeling ourselves on successful Silicon Valley startups, we have made every effort to

attract the most talented engineers and other professionals and award them with significant Xiaomi

stock options and restricted stock units. These awards motivate our people to do their best at work,

which is critical to the company’s long-term success. Second, as a consumer electronics company,

we have built a strong corporate culture of listening to direct customer feedback from Internet

forums and social media platforms and striving to improve our products based on this timely

feedback. Third, we have fully embraced the Internet as a channel for sales, allowing us to reach

our customers directly and minimize layers of distributors, which enables us to offer our products


                                                 4
        Case 1:21-cv-00280-RC Document 14-2 Filed 02/17/21 Page 5 of 18




at a better price than our competitors while still providing cutting-edge products and investing

heavily in research and development.

II.   Xiaomi Has Extensive Ties to the United States.

       9.       Xiaomi has extensive ties to the United States. As an initial matter, I am a U.S.

citizen, and I co-founded Xiaomi with Lei Jun in 2010, as noted above. As the first Co-Founder

of the company, I own 9.5 percent of the total number of shares outstanding of the company,

second to Lei Jun’s 26.5 percent (as of January 31, 2021).

       10.      Apart from my involvement, Xiaomi has other substantial ties to the United States.

Since Xiaomi’s founding in 2010, we have established strong partnerships with many U.S.

suppliers. For instance, our first smartphone (Mi-1), launched in August 2011 and was powered

by Qualcomm’s premier-tier Snapdragon 8-series system-on-chip (“SoC”). The Snapdragon SoC

has also powered each premium smartphone we have launched annually since then. Besides

Qualcomm, we have also established strong business partnerships with a number of other U.S.

suppliers. In the past three years, Xiaomi has spent more than $16.2 billion on components and

more than $1.6 billion in software and services supplied by U.S. companies.

       11.      Two Xiaomi subsidiaries are organized and headquartered in the United States:

Xiaomi USA LLC and Xiaomi USA Technology LLC. Xiaomi USA Technology LLC has an

office in San Diego, California. As of January 31, 2021, Xiaomi and its subsidiaries employed 17

U.S. citizens, including 12 employees based in China and 5 based in the United States. Between

2016 and 2020, Xiaomi’s revenue from the sale of products in the United States totaled more than

$300 million.

       12.      Xiaomi has raised significant capital from U.S. investors and through U.S. financial

institutions. For example, in 2020 alone, Xiaomi raised approximately $4.5 billion through the

issuance of U.S.-dollar-denominated bonds, convertible bonds, and common shares.

                                                 5
            Case 1:21-cv-00280-RC Document 14-2 Filed 02/17/21 Page 6 of 18




 Approximately one-third of this total was placed with U.S. investors. Moreover, these and similar

 transactions generated over $120 million in fees in the past three years for the U.S. financial

 institutions that underwrote them.

III.   Xiaomi Is Publicly Traded, Governed by its Management and Board, and Ultimately
       Controlled by Its Founders.

           13.   When Lei Jun and I founded Xiaomi in 2010, we designed a weighted-voting-rights

 structure to ensure that we would retain full control over the company. Under that structure, Lei

 Jun and I acquired Class A shares that, upon Xiaomi’s IPO, would carry ten times the voting rights

 per share as the Class B shares, which were the only shares issued to other investors. Lei Jun and

 I were the only recipients of the Class A shares, only Class B shares were listed in the IPO, and

 Xiaomi’s American Depositary Receipts (“ADRs”) track only the Class B shares. No Class A

 shares have been issued since the IPO. In the event that, among other things, either Lei Jun or I

 transfer Class A shares to another person (subject to narrow exceptions), the transferred shares are

 irrevocably converted into Class B shares.

           14.   As a result of this weighted-voting-rights structure, as of January 31, 2021, Lei Jun

 owns shares representing more than 66 percent of the company’s voting rights, and I own shares

 representing more than 9 percent of the company’s voting rights (including more than 400 million

 Class A shares and more than 1.9 billion Class B shares). Together, Lei Jun and I thus control

 more than 75 percent of the company’s voting rights, enabling us to exercise control over Xiaomi

 to the maximum extent permitted by the Hong Kong Stock Exchange rules where the company is

 listed.

           15.   In September 2010, Xiaomi raised its first external capital through a $10.25 million

 Series A round of funding. Xiaomi raised an additional approximately $1.5 billion in private

 capital in eight funding rounds prior to its July 2018 initial public offering (“IPO”). Xiaomi’s


                                                   6
           Case 1:21-cv-00280-RC Document 14-2 Filed 02/17/21 Page 7 of 18




principal pre-IPO investors were funds sponsored by well-known corporate investors such as

Qualcomm and Nokia, as well as venture capital investors such as Morningside, IDG-Accel,

Shunwei Capital, DST Global, Qiming Venture Partners, Matrix Partners, Dragoneer Investment

Group, GIC, and Temasek—many of which have U.S. investors as limited partners.

         16.     In July 2018, Xiaomi executed its IPO, listing shares on the Hong Kong Stock

Exchange.      In that transaction, described in detail in the prospectus that accompanied the

transaction,4 Xiaomi raised approximately $3.5 billion. Soon thereafter, ADRs evidencing Xiaomi

Class B shares (described above) began trading on the NASDAQ OTC market.

         17.     As of December 31, 2020, a substantial number of Xiaomi’s shareholders were U.S.

persons. As illustrated in the following table of data provided by a third-party market monitoring

service to which we subscribe, four of our top ten shareholders of Xiaomi shares were U.S.

persons: myself and U.S. institutional investors consisting of BlackRock, Inc., The Vanguard

Group, Inc., and State Street Corporation:




4
    See supra note 1.

                                                 7
          Case 1:21-cv-00280-RC Document 14-2 Filed 02/17/21 Page 8 of 18




     No.           Name                 %               Country          Ordinary Shares
      1           Lei Jun             26.5%              China             6,670,539,142

      2           Bin Lin              9.5%               U.S.             2,399,920,210

      3       BlackRock, Inc.          3.0%               U.S.              762,394,928
                 Feng Hong
      4                                2.2%              China              561,572,709
                (co-founder)
               The Vanguard
      5                                1.9%               U.S.              468,527,146
                Group, Inc.
              Kong-Kat Wong
      6                                1.8%              China              463,484,897
               (co-founder)
                State Street
      7                                1.6%               U.S.              392,022,535
                Corporation
      8       HSBC Holdings            1.2%               U.K.              295,623,962

      9             GIC                1.0%            Singapore            260,769,810

                Wanqiang Li
     10                                1.0%              China              240,928,340
                (co-founder)
              Total (Top Ten
                                      49.7%                                12,515,783,679
              Shareholders)



       18.     Xiaomi is overseen by a board of directors, which includes our chairman, Lei Jun;

two executive directors (including myself), one non-executive director, and three independent

directors. Xiaomi’s directors are all highly accomplished in their respective fields and have

extensive technological and commercial expertise. Lei Jun is a renowned engineer, angel investor,

and entrepreneur. He has previously held key leadership positions in some of China’s leading

technology companies, including Kingsoft Corporation (which he joined as an engineer in 1989,

rising to become CEO in the following decade, and of which he remains chairman of the board),

JOYY INC, joyo.com (later sold to Amazon), and UCWeb (acquired by Alibaba in 2014). My

fellow executive director, Shou Zi Chew, a Harvard business school graduate from Singapore who

                                               8
           Case 1:21-cv-00280-RC Document 14-2 Filed 02/17/21 Page 9 of 18




 is now responsible for our international business, served as our CFO for more than four years, and

 previously worked for Goldman Sachs followed by DST, a leading internet-focused investment

 firm. Qin Liu, our non-executive director, is a successful venture capitalist. Our independent

 directors, Dongsheng Chen, Timothy Wai Cheung Tong, and Shun Tak Wong, are similarly

 distinguished. Mr. Chen is CEO of the life insurance company Taikang Insurance Group;

 Professor Tong is a distinguished scholar of mechanical engineering and former president of the

 Hong Kong Polytechnic University (and also a U.S. citizen); and Mr. Wong is the co-founder and

 CFO of Rokid Corporation and has held senior roles in technology companies including Alibaba

 and Kingsoft.

          19.    Xiaomi’s business is overseen on a day-to-day basis by an accomplished senior

 management team under the oversight of CEO Lei Jun.5 Xiaomi benefits from the insight and

 experience of its board of directors and senior management. Ultimately, however, in light of our

 respective shareholdings, Lei Jun and I together have—and Mr. Lei individually has—sufficient

 votes to control the company to the maximum extent permitted under the Hong Kong Stock

 Exchange rules.

IV.     Xiaomi Is Not Owned, Controlled, or Affiliated with the Chinese Government or
        Military.

          20.    I understand that this case is about whether Xiaomi is a “Communist Chinese

 Military Company” (“CCMC”) for purposes of Section 1237 of the National Defense

 Authorization Act for Fiscal Year 1999 and executive orders restricting the ability of U.S. persons

 to transact in, and ultimately to possess, publicly traded securities of designated CCMCs. The

 Department of Defense’s designation of Xiaomi as a CCMC on January 14, 2021, came as a total



 5
     Biographies of Xiaomi’s senior management are available at https://www.mi.com/global/about/.

                                                 9
        Case 1:21-cv-00280-RC Document 14-2 Filed 02/17/21 Page 10 of 18




surprise to me and to other members of Xiaomi’s senior management team, because Xiaomi is not

such a company.

       21.     First, Xiaomi is not owned by the People’s Liberation Army, a Chinese government

ministry, or an entity affiliated with the Chinese government’s “defense industrial base.” As

discussed above, Xiaomi’s Class A shares are beneficially owned exclusively by Lei Jun and me.

When Class A and Class B shares are aggregated, the top 10 shareholders of Xiaomi—which

collectively own just short of 50 percent of the total shares issued by the company—include five

of its co-founders; three U.S. asset-management firms; one U.K. financial institution; and a

Singaporean sovereign wealth fund. Even if a Chinese government entity were to have acquired

Xiaomi Class B shares on the open market by purchasing them on the Hong Kong Stock Exchange,

such shareholding would necessarily be insignificant, as any shareholder not appearing on this list

necessarily owns one percent or less of Xiaomi’s outstanding shares.

       22.     Second, Xiaomi is not controlled by the People’s Liberation Army, a Chinese

government ministry, or an entity affiliated with China’s “defense industrial base.” No such entity

plays a role in Xiaomi’s corporate governance. As described above, Xiaomi is overseen and

operated, respectively, by its experienced and commercially-oriented board of directors and senior

management team, subject to the ultimate oversight of the controlling shareholders: Lei Jun and

myself. Lei Jun and I are businesspeople, not members of the Chinese military forces or security

services.

       23.     Third, Xiaomi is also not affiliated with the People’s Liberation Army or a Chinese

government ministry. As noted above, Xiaomi is a private company that is independently managed

by its board and executives. The Chinese government and military do not play—and have no right

to play (for example, through share ownership, or by contract)—any role in shaping the company’s



                                                10
        Case 1:21-cv-00280-RC Document 14-2 Filed 02/17/21 Page 11 of 18




strategy and operations, which are singularly focused on designing and bringing to market products

and services for civilian and commercial use. We do not design or manufacture any products for

military use.

V.   The Designation of Xiaomi as a CCMC and the Restrictions on Xiaomi Securities Will
     Cause the Company and Its Employees to Suffer Irreparable Harm.

       24.      The U.S. Government has designated Xiaomi a CCMC (the “Designation”) and

imposed certain restrictions (the “Restrictions”) on the ability of U.S. persons to transact in and

possess Xiaomi’s publicly traded securities and securities that are derivative of such securities

(collectively, “Xiaomi Securities”). As a result of the Designation and Restrictions, as of March

15, 2021, U.S. persons will be prohibited from transacting in Xiaomi Securities, except to divest

themselves of such securities, and as of January 14, 2022, U.S. persons will be prohibited from

possessing Xiaomi Securities. The Designation and Restrictions will cause significant, irreparable

harm to Xiaomi and its employees.

       25.      By way of background, Xiaomi operates in the highly competitive global

smartphones, consumer internet of things, and internet services industries. Remaining competitive

in these industries—all of which are marked by rapid innovation, frequent introduction of new

products and services, and aggressive competition with respect to both features and prices—

requires significant financial investments, including in research and development, marketing, and

establishing and maintaining stable supply chains and distribution channels. In this highly

competitive environment, it is critically important for Xiaomi to continue to grow rapidly, and

constantly to upgrade its existing product offerings. Such rapid growth and improvement require

significant new investment on an ongoing basis, and Xiaomi’s rapid growth to date has been fueled

by billions of dollars of investment.




                                                11
        Case 1:21-cv-00280-RC Document 14-2 Filed 02/17/21 Page 12 of 18




       26.     As noted, Xiaomi raised approximately $1.5 billion in private capital before going

public, raised another $3.55 billion in its IPO, and raised an additional $3.1 billion share offerings

and $2.8 billion in debt offerings since its IPO. Of the total capital the company has raised since

its IPO, $4.6 billion has been raised from U.S. investors or through U.S. financial institutions. Yet

starting on March 15, 2021, the Designation and Restrictions would largely cut off Xiaomi’s access

to new investment from U.S. capital markets, the world’s deepest and most liquid source of funding

and a significant source of funding for Xiaomi to date. As a result, Xiaomi’s ability to raise

external funding will substantially decrease, and its cost of capital will increase, which will cause

the company to decline to pursue projects—including research and development initiatives and

expansion opportunities—that it would have pursued had U.S. funding been available.

       27.     In particular, the Designation and Restrictions have already harmed, and will

continue to harm, our ability to pursue strategic transactions. For example, I recently discussed

with Lei Jun the possibility of a significant M&A opportunity, which was strategically important

for our future business. The potential target is a fast-growing Chinese company with many U.S.

institutional investors. However, the Designation and Restrictions have significantly reduced the

market value of our ordinary shares, thereby rendering those shares unattractive consideration for

this M&A transaction. Worse still, on March 15, 2021, Xiaomi will not be able to use its ordinary

shares as consideration for this transaction, because the potential target’s U.S. investors will no

longer be able to exchange their shares for Xiaomi shares. As a result of these measures, we have

been forced to abandon this transaction—leaving the potential target open to be acquired by one

of our competitors. And it is not just a matter of this single transaction: our ability to grow through

M&A transactions involving U.S. persons will be dramatically undercut as a result of the

Designation and Restrictions.



                                                  12
        Case 1:21-cv-00280-RC Document 14-2 Filed 02/17/21 Page 13 of 18




       28.     Being shut out from new U.S. investments starting on March 15 will not only

adversely affect our ability to access capital from U.S. investors and to engage in strategic

transactions with U.S. sellers; just as damaging will be the harm to our strategic relationships with

U.S. financial institutions, and in particular U.S.-headquartered investment banks. In addition to

underwriting capital markets transactions, U.S. investment banks serve as trusted advisors and

frequently identify other potential transactions, such as acquisitions, in which Xiaomi could

engage. U.S. investment banks also play an important role in facilitating Xiaomi’s access to capital

from non-U.S. investors. If the Designation persists and the Restrictions take effect, these U.S.

investment banks will have significantly less incentive to maintain relationships with Xiaomi, and

will focus their efforts on building relationships with our competitors. Once formed, these

relationships are “sticky,” and it will be difficult or impossible for us to repair this damage even

in the event the Designation and Restrictions are eventually lifted.

       29.     Moreover, the Designation and Restrictions will sever Xiaomi’s relationships with

various firms that sponsor stock- and bond-market indices. Xiaomi has been included in major

indices, including ones sponsored by FTSE Russell, MSCI, and Standard & Poor’s (“S&P”).

Many asset management firms, including U.S. firms, sponsor funds that track the performance of

these indices, and many such funds are marketed to U.S. investors. But because of the Designation

and Restrictions, S&P has already announced that it will remove Xiaomi Securities from its

indices. As March 15 approaches, we expect other index providers to announce their plans to

remove Xiaomi Securities from their indices. According to third-party investment-bank estimates,

the removal of Xiaomi from these indices will lead funds that track these indices to sell

approximately $6 billion in Xiaomi Securities, creating tremendous downward pressure on the




                                                 13
        Case 1:21-cv-00280-RC Document 14-2 Filed 02/17/21 Page 14 of 18




prices of those Securities, and further eroding our ability to access the capital we need to continue

to grow and compete.

       30.      More generally, the Designation and Restrictions are highly likely to precipitate

sustained downward pressure on Xiaomi’s stock price as existing U.S. shareholders sell their

shares and as existing U.S. demand for Xiaomi shares vanishes. Since the announcement of the

Designation and Restrictions, Xiaomi’s stock price has decreased by 9.5 percent as of February

16, 2021.    Xiaomi’s market capitalization declined by approximately $10 billion after the

Designation, as of February 16, 2021. As the following chart indicates, this downward trajectory

is in stark contrast with the upward trajectory of other prominent Chinese technology companies

and the Hang Seng (Hong Kong) stock index.

             Change in Xiaomi Share Price, Jan. 14 to Feb. 16
             (HKD/ share)




                                                                                + 40.2%




                                                                                + 18.3%
                                                                                + 12.4%
                                                                                + 7.9%




                                                                                - 9.5%




                                                  14
        Case 1:21-cv-00280-RC Document 14-2 Filed 02/17/21 Page 15 of 18




       31.     As we approach March 15, these downward pressures will doubtless intensify,

making it likely that Xiaomi’s share price will continue to decline or remain substantially lower

than it otherwise would have, and lower in comparison to other firms that are competitors of

Xiaomi but that have not been designated as CCMCs. This drop in Xiaomi’s stock price will

impede the company’s ability to fundraise from other sources, and will require it to do so on terms

that are less desirable than those it could have obtained previously. These effects will exacerbate

the adverse effects on Xiaomi’s ability to pursue new R&D and expansion projects, discussed

above, and will likely lead to a loss of market share to competitors that have not been designated

and which therefore can continue to access U.S. capital markets to fund innovation and expansion.

Even if the Designation and Restrictions were to be reversed later, we would not be able to make

up the ground we would lose to our competitors during this period, and many of the business

opportunities we would lose while the Designation and Restrictions are in effect would not

resurface again.

       32.     The Designation and Restrictions will also cause lasting adverse effects to Xiaomi’s

business by harming our brand reputation and goodwill in the marketplace more generally. Xiaomi

has invested substantially in building an international brand in the consumer electronics space that

is perceived as friendly, accessible, and responsive to customer preferences. It will be more

difficult to maintain this brand if our global customer base perceives Xiaomi as a proxy for the

Chinese military. Moreover, the Designation and Restrictions have undermined confidence in the

marketplace regarding Xiaomi’s ability to operate its business, leading to rumors that our business

partners will cut ties with us.6 This damage to our reputation and goodwill has caused and will



6
  Xiaomi was recently forced to issue a public statement refuting rumors that Google would make
its Google Mobile Services (“GMS”), a suite of products available on phones that use the Android
operating system, unavailable on Xiaomi phones. Xiaomi’s official announcement is available in

                                                15
        Case 1:21-cv-00280-RC Document 14-2 Filed 02/17/21 Page 16 of 18




continue to cause reduced sales, further downward pressure on Xiaomi’s stock price, and erosion

of our competitive position, and will have devastating impacts on Xiaomi’s long-term business

prospects.

       33.     Lastly, the Designation and Restrictions have already had, and will continue to

have, serious adverse effects on Xiaomi’s ability to recruit and retain talented employees. As a

consumer electronics company, Xiaomi competes fiercely for talented engineers, industrial

designers, and other employees on whom we rely to create and refine innovative, high-

performance, user-friendly hardware, software, and other products. Given the importance of talent

to our business, I and other senior executives spend a significant percentage of our time recruiting

senior engineers and scientists. The Designation and Restrictions have already hampered our

recruiting efforts by damaging our international branding and corporate goodwill and creating

uncertainty about our future business prospects. Indeed, since the Designation, two potential




Chinese at https://m.weibo.cn/status/4600913236853939 (in Chinese), and an English translation
of the announcement is as follows:
       Clarification on Reports Stating that “Xiaomi mobile phones will no longer support
       GMS”
       (1) The “Xiaomi community response group” is a support group organized by
       Xiaomi fans, which does not represent the official Xiaomi opinion;
       (2) We have noticed that there are rumors that Xiaomi mobile phones will no longer
       support GMS service, which is untrue;
       (3) Some domestic versions of Xiaomi mobile phones have pre-installed GMS
       service framework, and these versions will not be impacted. For those versions that
       have not pre-installed GMS service framework, Xiaomi will not provide special
       support for users to install GMS service framework by themselves. In the future,
       to meet the needs of our users, we will increase the number of versions that have
       GMS system pre-installed;
       (4) International versions of Xiaomi mobile phones will not be impacted.



                                                16
        Case 1:21-cv-00280-RC Document 14-2 Filed 02/17/21 Page 17 of 18




senior recruits have told me that they were unwilling to join Xiaomi because of the measures the

U.S. Government has taken against us.

       34.     Moreover, the Designation and Restrictions will make it harder for us to retain the

talented employees we already have. Most of our employees are compensated partly with awards

of Xiaomi stock and/or stock options. In fact, in the first three quarters of 2020, 24.2 percent of

our overall employees’ compensation was provided in the form of stock and stock options, and

this figure can be as high as 74 percent for upper-level employees. By undercutting our share

price, the Designation and Restrictions have significantly reduced the value of that compensation.

For example, stock options that Xiaomi granted on January 6, 2021 (shortly before the

Designation) are now significantly underwater. By diminishing the value of unvested awards of

stock and options, the Designation and Restrictions have reduced many of our employees’

incentives to remain with the company until those awards vest.

       35.     Finally, insofar as the Restrictions apply to me, the requirement that I divest my

publicly traded shares of Xiaomi at a time when the price of those shares is significantly lower

than it would be in the absence of the Designation and Restrictions not only will cause me to

experience significant losses on the value of those shares and prevent me from benefiting from

future appreciation in the price of those shares, but will also be emotionally devastating to me as

it will force me to cut ties to the company that I co-founded and have spent the last decade

developing.




                                                17
        Case 1:21-cv-00280-RC Document 14-2 Filed 02/17/21 Page 18 of 18




       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

       Executed on February 17, 2021.




                                           Bin Lin




                                               18
